DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (CN103207480A).
 Regarding claim 1, Jiang et al. disclose a light emitting panel (display panel mother board; see Title; Figs 3-5), comprising: a first substrate (30) comprising a light emitting region (regions between sealant 32) and a peripheral region (region of sealant 32) surrounding the light emitting region; an adhesive layer (32) disposed on the peripheral region of the first substrate and surrounding the light emitting region; a second substrate (31) disposed on the 
Regarding claim 7, Jiang et al. disclose a method of fabricating a light emitting panel (display panel mother board; see Title; Figs 3-5) comprising providing a first substrate (30) wherein the first substrate comprises a light emitting region (regions between sealant 32) and a peripheral region (region of sealant 32) surrounding the light emitting region, and a convex portion (33) surrounding the light emitting region is disposed on the peripheral region; applying a colloid (sealant) on the convex portion and the peripheral region (paragraph 91 & 103); covering a second substrate (31; paragraphs 103-106) and cutting the second substrate, convex portion (33) and first substrate around the light emitting region on the convex portion (paragraphs 9, 15, 43, 54, 62, 72, 81 & 111).
 Regarding claim 8, Jiang et al. disclose that covering the second substrate (31) on the first substrate (30)comprises covering the second substrate on the first substrate, so that the colloid coated on the convex portion flows along two sides of the convex portion to the peripheral region of the first substrate (Figs 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), as applied to claims 1 & 7 above, and further in view of Liu et al. (CN 103135287A).
Regarding claims 2 & 9, Jiang et al. disclose at least one interval exits between the convex portion (33) surrounding the light emitting region and light emitting region (See Fig 8). 
But, Jiang et al. fail to disclose metal layer disposed at the interval.
However, in the same field of endeavor, Liu et al. disclose a liquid crystal display panel having a frame glue region 70B ( paragraphs 27-35; Figs 2-4) and plurality of spacers (space 62 in the glue layer 64) where metal layer (conductive particles 63) is disposed for electrical connection to the drive circuits.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have metal layer in the interval of Jiang et al, as taught by LIU et al. so as to provide electrical connection to the display device.
Regarding claim 3, Jiang et al. disclose that the convex (33) portion forms an angle with the first substrate that is greater than or equal to 90 degrees (Fig 5).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), as applied to claim 1 above, and further in view of Ma. (CN 105242446A).
Regarding claim 4, Jiang et al. fail to disclose a barrier layer surrounded by the adhesive layer and disposed on a second sidewall of the adhesive layer adjacent to the light emitting region.
However. in the same field of LCD display, Ma teaches a liquid crystal display a barrier layer (color blocking wall 15; see paragraphs 7-69, Figs 3-6) surrounded by the frame glue (16), 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a barrier layer as taught by Ma in the device of Jiang et al. so as to avoid contamination of the display.
Regarding claim 5, Ma discloses that the thickness (in height direction) of the barrier layer (15) is same as thickness of the glue layer (16) are same (Fig 6) but fails to disclose specifically the width of the barrier layer being 10-100 micron.
However, it would have been obvious to one having ordinary skill in the art to find width in this claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A. The same reason for combining art as in claim 4 applies.
Regarding claim 6, Ma discloses that the barrier layer (15) comprises a first sub-barrier layer (151) and a second sub-barrier layer (152, 153), the second sub-barrier layer (152,153) is disposed on the first sub-barrier layer (151), the second sub-barrier layer is integrally formed with the second substrate, and the first sub-barrier layer is integrally formed with the first substrate (11; see Figs 4-5). The same reason for combining art as in claim 4 applies.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN103207480A), in view of Liu et al. (CN 103135287A) and further in view of Ma. (CN 105242446A).

But Jiang et al. fail to disclose metal layer disposed at the interval.
However, in the same field of endeavor, Liu et al. disclose a liquid crystal display panel having a frame glue region 70B ( paragraphs 27-35; Figs 2-4) and plurality of spacers (space 62 in the glue layer 64) where metal layer (conductive particles 63) is disposed for electrical connection to the drive circuits.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have metal layer in the interval of Jiang et al, as taught by LIU et al. so as to provide electrical connection to the display device.
Further, Jiang et al. fail to disclose a barrier layer surrounded by the adhesive layer and disposed on a second sidewall of the adhesive layer adjacent to the light emitting region.
However. in the same field of LCD display, Ma teaches a liquid crystal display a barrier layer (color blocking wall 15; see paragraphs 7-69, Figs 3-6) surrounded by the frame glue (16), which is provided on a second side of light emitting region (display region) adjacent to the glue region, in order to avoid contamination of liquid crystal by the flow of colloid into the display region.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a barrier layer as taught by Ma in the device of Jiang et al. so as to avoid contamination of the display.  
Regarding claim 11, Jiang et al. disclose that the convex (33) portion forms an angle with the first substrate that is greater than or equal to 90 degrees (Fig 5).
Regarding claim 12, Ma discloses that the thickness (in height direction) of the barrier layer (15) is same as thickness of the glue layer (16) are same (Fig 6) but fails to disclose specifically the width of the barrier layer being 10-100 micron.
However, it would have been obvious to one having ordinary skill in the art to find width in this claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A. The same reason for combining art as in claim 10 applies.
Regarding claim 13, Ma discloses that the barrier layer (15) comprises a first sub-barrier layer (151) and a second sub-barrier layer (152, 153), the second sub-barrier layer (152,153) is disposed on the first sub-barrier layer (151), the second sub-barrier layer is integrally formed with the second substrate, and the first sub-barrier layer is integrally formed with the first substrate (11; see Figs 4-5). The same reason for combining art as in claim 10 applies.
    Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875